Citation Nr: 1018377	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-34 611	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for COPD, to include as 
a result of exposure to asbestos, trichloroethylene (TCE), or 
other hazardous materials. 

3.  Entitlement to service connection for headaches, kidney 
pain, abdominal pain, chest pain, tremors, and skin rash, to 
include as a result of exposure to TCE or other hazardous 
materials. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. D.C.

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from an April 2009 rating decision 
of the RO in Sioux Falls, South Dakota, which denied service 
connection for headaches, kidney pain, abdominal pain, chest 
pain, tremors, and skin rash due to exposure to TCE, and an 
August 2007 rating decision of the Sioux Falls RO, which 
declined to reopen the Veteran's previously decided claim for 
COPD.  These claims are now under the jurisdiction of the RO 
in Phoenix, Arizona. 

The Veteran testified at a February 2010 hearing before the 
undersigned at the Phoenix RO.  A transcript of the hearing 
has been associated with the claims file.

The Board notes that the Veteran submitted a waiver of RO 
consideration of any evidence submitted since the January 
2010 supplemental statements of the case (SSOC's) were 
issued.  See 38 C.F.R. § 20.1304(c) (2009) (providing that 
any pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).  However, no evidence has been submitted 
subsequent to the January 2010 SSOC's that was not of record 
at the time the RO considered these claims.  The Board may 
proceed with appellate review. 

The reopened claim for service connection for COPD, and the 
claim for service connection for headaches, kidney pain, 
abdominal pain, chest pain, tremors, and skin rash, to 
include as a result of exposure to TCE or other hazardous 
materials, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2004 rating decision denied the claim of 
entitlement to service connection for COPD; the Veteran was 
properly notified of the adverse outcome and his appellate 
rights in an August 2004 letter; he did not file a notice of 
disagreement. 

2.  Additional evidence received since the August 2004 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for COPD. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, denying service 
connection for COPD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for COPD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim for service 
connection for COPD has been granted, as discussed below.  
Accordingly, the Board finds that any error related to the 
VCAA on this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)

II. New and Material Evidence

The Veteran seeks to reopen his claim for service connection 
for COPD, which he contends was caused by exposure to 
hydrocarbons such as TCE while serving as an aircraft 
elevator pump specialist.  This claim was last denied in an 
August 2004 rating decision.  The Veteran did not appeal the 
decision.  Consequently, the decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for COPD was 
denied in the August 2004 rating decision because it was not 
shown to be related to service.  Thus, in order to reopen his 
claim, the Veteran needs to submit new evidence suggesting a 
relationship between COPD and his period of service.  

The relevant evidence submitted since the August 2004 rating 
decision includes, in pertinent part, a January 2007 private 
toxicology examination in which Dr. G.J., a toxicologist, 
opined that the Veteran's COPD was caused by his exposure to 
TCE, as evidenced by the presence of pneumatoceles revealed 
in an October 2004 CT scan.  The doctor explained that these 
cysts form after aspiration of hydrocarbons.  The newly 
submitted evidence also includes a December 2008 VA treatment 
record in which a pulmonologist, based on the results of a CT 
scan and pulmonary function test, concluded that the Veteran 
had severe obstruction of the lungs consistent with a 
significant hydrocarbon lung injury.  The August 2004 private 
toxicology examination and December 2008 VA treatment record 
were not of evidence at the time of the prior final denial of 
this claim, and are new to the file.  Moreover, they relate 
to an unestablished fact necessary to substantiate the claim, 
namely whether the Veteran's COPD is related to exposure to a 
hydrocarbon such as TCE during service.  See 38 C.F.R. § 
3.156(a).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for COPD.  The petition to reopen is 
granted.  See id.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for COPD; the appeal is granted 
to this extent only.  

REMAND

The Veteran claims service connection for COPD, headaches, 
kidney pain, abdominal pain, chest pain, tremors, and skin 
rash, which he contends are residuals of in-service exposure 
to a hydrocarbon such as TCE and/or other hazardous materials 
such as cellulube, a hydraulic fluid used by the United 
States Navy in a variety of shipboard systems.  The Board 
finds that further development of these claims is warranted 
before they can be properly adjudicated. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to assist the veteran in the development 
of a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This duty 
includes assisting the Veteran in obtaining relevant public 
and private records identified by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  Where VA has notice that the 
Veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); 
Hayes v. Brown, 9 Vet. App. 67 (1996).  

Here, an April 2004 VA treatment record indicates that the 
Veteran may be receiving disability benefits from the Social 
Security Administration (SSA) for his COPD.  Accordingly, the 
agency of original jurisdiction (AOJ) should make every 
effort to obtain these records.  If the AOJ is unable to 
obtain these records after it is clear that further efforts 
would be unavailing, the AOJ should notify the Veteran of 
this fact and a copy of such notice should be associated with 
the claims file. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's service connection claim for 
COPD, an October 2008 VA opinion was obtained in which the 
examiner found that based on a review of the Veteran's claims 
file, including the January 2007 private toxicology 
examination report, the Veteran's COPD was related to his 
history of smoking and not to in-service exposure to asbestos 
or TCE.  At the time this opinion was rendered, the Veteran 
was unable to attend a VA examination, and thus the most 
recent CT scan of the Veteran's chest was dated in November 
2007, and the most recent pulmonary function test was dated 
in June 2005.  Subsequently, in December 2008, the Veteran 
underwent a CT scan of the chest and a pulmonary function 
test.  Based on the results of these tests, the pulmonologist 
concluded that the Veteran's lung problems were consistent 
with a significant hydrocarbon lung injury, although it could 
not be determined whether they were related specifically to 
TCE.  The pulmonologist further stated that while the 
Veteran's history of cigarette smoking was important, the 
degree of abnormality of the Veteran's tests was more than 
expected for a person of his age and for the amount of 
inhaled tobacco smoke.  Notably, this pulmonologist had 
concurred in the October 2008 VA examiner's finding that the 
Veteran's COPD was not related to TCE exposure.  However, as 
discussed above, the Veteran was not present for the October 
2008 VA examination, and the most recent pulmonary function 
test at the time was dated in June 2005.  Thus, it is quite 
possible that the results of a more recent test could have 
altered the findings in the October 2008 VA opinion.  

Thus, the Board finds that a new VA examination is warranted 
which takes into consideration the December 2008 VA treatment 
record, the October 2008 VA opinion, the January 2007 private 
toxicology report, and other relevant evidence in the claims 
file.  The Veteran stated at the February 2010 Board hearing 
that he was able to report for such an examination.  If the 
Veteran is unable to report for the examination, the examiner 
should nevertheless render an opinion based on the evidence 
in the claims file.  After reviewing the evidence in the 
claims file and examining the Veteran, assuming he is able to 
report for the examination, the examiner should state whether 
it is at least as likely as not that the Veteran's COPD or 
any other lung disorder is due to exposure to hydrocarbons 
such as TCE.  The examiner must give a complete rationale for 
the opinion provided.  

With respect to the Veteran's service connection claim for 
headaches, kidney pain, abdominal pain, chest pain, tremors, 
and skin rash, the Board finds that a VA examination is 
warranted.  In McLendon, supra, the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Here, the Veteran has consistently stated that during his 
service as an aircraft elevator pump specialist he was 
exposed to a hydraulic fluid called cellulube, which spilled 
out of sump pumps, as well as TCE from dry cleaning solvents 
used to clean the spills.  The Veteran states that he often 
did not wear protective gear, including face masks.

An article from the Naval Sea Systems Command stating that 
there had been in increase in spills of cellulube, a 
hydraulic fluid used in a number of shipboard systems, and 
that cellulube is considered a hazardous substance because it 
contains a small amount of a neuro-toxin.  The author of the 
article suggested that a possible nerve disorder might result 
from exposure over the long term.  

Another article indicates that TCE was the principal solvent 
used by the Navy in vapor degreasing.  This article reflects 
that inhalation is the principal method of absorption of TCE, 
and that it could cause such symptoms as headaches, 
dizziness, vertigo, tremors, sleeplessness, fatigue, and 
blurred vision.  

The Veteran also submitted a material safety data sheet 
(MSDS) for TCE which reflects that TCE can irritate the skin, 
and is toxic to the kidneys, the nervous system, liver, 
heart, and upper respiratory tract. 

The Veteran's VA treatment records show treatment for 
headaches, abdominal pain, chest pain, a heart condition, 
tremors, and dermatitis.  Accordingly, the Board finds that 
there is an indication that the Veteran's current health 
problems may be related to service, and thus an examination 
by a toxicologist or other appropriate specialist is 
warranted to determine whether the Veteran's claimed 
disabilities stem from exposure to a hydrocarbon such as TCE 
or exposure to another hazardous material such as cellulube.  
See McLendon, supra. 

A November 2006 VA treatment record reflects that the Veteran 
suffered from chronic headaches secondary to a stiff neck.  
The Board notes that service connection has been established 
for the Veteran's disability of the cervical spine.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Thus, an examination should be provided to determine 
the likelihood that the Veteran's headaches were caused or 
aggravated by his service-connected neck disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's 
SSA records pertaining to his COPD, 
including any decisions made and medical 
records associated with that claim.  All 
efforts to obtain these records should be 
fully documented.  If the AOJ is unable to 
obtain these records and determines that 
further efforts would be unavailing, it 
must notify the Veteran of this fact and a 
copy of such notification must be 
associated with the claims file. 

2.  The AOJ should schedule the Veteran 
for an examination to determine the 
etiology of his COPD and/or other lung 
problems.  If the Veteran is unable to 
report for the examination, the examiner 
should nevertheless render an opinion 
based on the evidence in the claims file. 

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

The examiner should take into 
consideration the December 2008 VA 
treatment record, in which it was found 
that the Veteran's lung problems were 
consistent with a hydrocarbon injury, the 
October 2008 VA examination report, the 
January 2007 private toxicology report, 
and other relevant evidence in the claims 
file.  The examiner should consider the 
fact that while the Veteran has decreased 
the amount of cigarettes he smokes in 
recent years, a May 1996 private treatment 
record reflects that he smoked a half a 
pack of cigarettes a day at the time, and 
another May 1996 private treatment record 
reflects that he smoked a pack of 
cigarettes a day at the time.  

After reviewing the evidence in the claims 
file and examining the Veteran, assuming 
the Veteran is able to report for the 
examination, the examiner should render an 
opinion as to whether the Veteran's COPD 
or any other respiratory disorder is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
exposure to trichloroethylene or other 
hydrocarbons, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should specifically state whether 
such a relationship can be determined 
based on the clinical findings, as 
reflected in CT scans and/or pulmonary 
function tests and, if so, explain how the 
clinical findings support the presence or 
absence of a relationship between the 
Veteran's respiratory disorders and 
exposure to hydrocarbons such as TCE. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is not able to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing (in which case the examiner should 
specify what information is missing) or 
because current medical knowledge yields 
multiple possible etiologies with none 
more likely than not the cause of the 
claimed disability.  The examiner should 
be as specific as possible. 

3.  The AOJ should schedule the Veteran 
for an examination by a toxicologist, or 
other specialist as deemed appropriate, to 
determine the etiology of his headaches, 
chest pain to include a heart condition, 
abdominal pain, tremors, and skin rash.  
The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
claimed disabilities are at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, to include exposure to a 
hydrocarbon such as trichloroethylene or 
exposure to cellulube, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is not able to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing (in which case the examiner should 
specify what information is missing) or 
because current medical knowledge yields 
multiple possible etiologies with none 
more likely than not the cause of the 
claimed disability.  The examiner should 
be as specific as possible. 

4.  The AOJ should schedule the Veteran 
for an examination to determine the 
likelihood that the Veteran's headaches 
are secondary to his service-connected 
disability of the cervical spine.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
headaches are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) caused or aggravated by the 
Veteran's disability of the cervical 
spine, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is not able to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing (in which case the examiner should 
specify what information is missing) or 
because current medical knowledge yields 
multiple possible etiologies with none 
more likely than not the cause of the 
claimed disability.  The examiner should 
be as specific as possible. 

5.  After the above development is 
completed, as well as any other 
development that may be warranted, the AOJ 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


